Citation Nr: 0031015	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  00-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  

2.  Entitlement to an increased rating for the service-
connected residuals of a cervical spine injury, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected synovitis of the left knee, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a right wrist injury.  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976, November 1976 to April 1977, March 1980 to July 1983, 
and from February 1991 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



REMAND

In correspondence received in May 2000, the veteran requested 
to testify via a videoconference hearing at the RO with a 
Member of the Board sitting in Washington, DC, in lieu of a 
hearing before a Member of the Board sitting at the RO.  

The Board further notes that, during the course of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  This act introduces several fundamental 
changes into VA's adjudication process.  Specifically, the 
act eliminates the requirement that a person submitting a 
claim for benefits produce evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded in order to receive assistance in the 
development of his claim; rather, under the new statute, the 
Secretary is required to make all reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, to include obtaining 
records and providing a medical examination, except when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475,114 Stat. 2096 (2000)  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
in order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with his request.  

2.  After completion of the above 
requested development, the RO should 
again review the veteran's claim.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted hereinabove should be undertaken.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 4 -


